Citation Nr: 0638096	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  06-05 593	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for anterior cruciate 
tear, right knee.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 2001 to 
August 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, and a July 2005 rating decision by the 
RO in Togus, Maine.  

As an initial matter, the Board notes that the veteran's left 
and right knee service connection claims were first denied by 
the RO in February 2004.  That decision also granted service 
connection for tinnitus, and rated that disability as 10 
percent disabling.  The following month, March 2004, the 
veteran submitted a Statement in Support of Claim, VA Form 
21-4138, requesting a review of his service-connected 
disabilities for consideration of an increase.  While the 
veteran's statement plainly referred to the 10 percent rating 
awarded for tinnitus, the statement also noted that he 
continued to experience difficulties with his right and left 
knees, suggesting that the veteran was also in disagreement 
with the RO's decision to deny service connection for the two 
knee disabilities.  

VA regulations specify that disagreement with any VA 
adjudicative determination must begin with a notice of 
disagreement (NOD).  38 C.F.R. § 20.201 (2006).   The 
regulation notes that special wording is not required, but 
that a NOD must be in writing, and must be in terms that can 
be construed as disagreement with the determination and a 
desire for appellate review.  Id.  

The RO evidently did not construe the veteran's March 2004 
correspondence as a NOD because the RO's second, July 2005, 
rating decision denied service connection for both knee 
disabilities based on a theory that new and material evidence 
had not been received adequate to reopen a previous final 
decision denying service connection.  38 C.F.R. § 3.156 
(2006).  The Board, however, construes the veteran's March 
2004 correspondence as a NOD, and thus finds that the instant 
appeal is an appeal of the original February 2004 rating 
decision denying service connection for left and right knee 
disabilities.  (The veteran's bilateral foot disability claim 
originated later, and is not affected by the foregoing.)


FINDINGS OF FACT

1.  The veteran's right knee was injured prior to entering 
military service.

2.  The veteran's right knee disability was aggravated during 
his military service.

3.  The veteran's left knee disability is not related to his 
military service.

4.  The veteran's bilateral pes planus is not related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have a bilateral foot disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, March 2005, and June 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for these three 
claimed disabilities, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) reporting the results 
of its reviews, and the text of the relevant portions of the 
VA regulations.  

The Board notes that the initial notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the veteran was 
advised of these in the June 2006 notification.  
Consequently, a remand is not necessary for the purpose of 
notification regarding the criteria for assigning disability 
ratings and for award of an effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured several 
examinations in connection with these claims.  VA has no duty 
to inform or assist that was unmet.

II.  Background

The record shows that the veteran suffered an ACL tear injury 
to his right knee prior to service, requiring arthroscopic 
surgery.  The right knee healed well, and the veteran had no 
further right knee-related complaints prior to service.  This 
prior injury was noted on his entry examination.  The 
entrance examination also noted that the veteran had mild 
bilateral pes planus (flatfeet) at the time of entry onto 
active duty.  The record shows no indication of any injury 
related to the left knee at the time of entry onto active 
duty.  

The veteran's service medical records (SMRs) show that after 
completing basic training, and while in infantry training, he 
injured his right knee again, and that he was subsequently 
discharged from military service because of the right knee 
injury.  The veteran also contends that he injured his left 
knee while in service.  He contends, and two "buddy 
statements" from fellow Marines corroborate, that a bunk bed 
fell on his left knee while the bed was being moved.  The 
veteran's SMRs show no complaints related to the left knee, 
and the veteran testified at a June 2006 hearing before the 
undersigned Veterans Law Judge that he did not seek medical 
attention for an injured left knee while in service.  The 
veteran's SMRs similarly show no complaint or treatment for 
flatfeet while in service.  The veteran's separation 
examination noted a right knee ACL tear, but neither the 
veteran's report of medical history at the time of separation 
nor the examiner's report of examination mentioned the left 
knee or the bilateral pes planus.  At his hearing, the 
veteran testified that he did not know that he had flatfeet 
prior to his military service, and that he did not seek 
treatment for flatfeet while in service.  

The veteran's post-service medical history shows continued 
complaints related to the right knee, and new complaints 
related to the left knee.  The record indicates that he had 
surgeries on both knees in 2004.  The veteran was afforded 
several examinations in support of these claims.  A March 
2003 VA examiner recited the veteran's medical history as 
regards the right knee.  The examiner's impression was 
status-post partial ACL tear in the right knee, predating 
service with probable patellofemoral syndrome and small knee 
effusion, and possible internal derangement of the right knee 
secondary to entering into service, but suspect a more likely 
scenario with cartilage tear.  He saw no current evidence of 
an ACL tear on the right.  The examiner also found evidence 
of contusion to the distal quadriceps mechanism with residual 
quadriceps insufficiency in the left knee, possibly 
attributable to disuse atrophy verses partial tear of the 
distal quadriceps.  Finally, the examiner found bilateral 
adductor strain, probably related to overuse, with a notation 
that the complaints were soft tissue in nature.  An MRI of 
the left knee taken that same day found no fractures, 
dislocations, or bony lesions.  There was no knee joint 
effusion.  There was bony spurring seen on the superior 
portion of the patella at the insertion of the quadriceps 
tendon, suggesting tendonitis.  There was also a mild degree 
of soft tissue swelling overlying the patella.  

The veteran underwent another VA examination in June 2005.  
The examiner recounted the veteran's history in great detail.  
The examination of both knees was unremarkable, with the 
examiner summarizing that the physical examination of both 
the right and left knees was not impressive of there 
currently being any major problem in terms of intraarticular 
derangement.  The examiner's diagnoses were status-post 
multiple arthroscopic reconstructive procedures of the right 
knee, with chondroplasty for patellar chondromalacia; 
intrasubstance tear, anterior cruciate ligament, right knee 
with healing and no residual anterior posterior; and status-
post arthroscopic surgery with partial medial and lateral 
meniscectomy of the left knee.  The examiner noted that the 
veteran's right knee problem existed prior to service, but 
also opined that the knee disability had been aggravated and 
accelerated in terms of symptomatology while in service.  

The veteran was afforded a third examination of the knees in 
December 2005 to elicit a medical opinion as to whether or 
not the veteran's current left knee disability is related to 
his military service.  This examiner reiterated the veteran's 
pertinent medical history.  The examiner noted that the 
history as reported by the veteran suggested that he had 
problems with both knees while in service, but the examiner 
found that the MRI studies have shown that he has intact 
menisci of both of his knee joints, as well as normal range 
of motion in both knees, with no instability.  The examiner 
concluded that a connection between the veteran's left knee 
complaint and any in-service injury cannot be confirmed based 
on the veteran's medical history.

The veteran also claims service connection for his mild 
bilateral pes planus, which, as noted, was shown to exist 
prior to entry onto active duty.  The veteran contends that 
his bilateral pes planus has worsened since entry into the 
Marines.  In a March 2005 statement, the veteran contended 
that a VA examination diagnosed him with severe flat feet.  
Of record is the report of a June 2005 VA podiatric 
examination.  The examiner noted that the veteran reported 
that he had been told when discharged from service that he 
had severe flatfeet.  He related that he at no time 
complained of pain in his feet or of flatfeet problems while 
in service.  On examination, the examiner found that the 
veteran had mild pes planus bilaterally, and that he was 
completely pain free in the pedal/ankle joints when range of 
motion and ankle power were tested.  The examiner diagnosed 
mild pes planus, and opined that this was not caused by his 
military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence that the veteran has a 
current disability of the right knee, and of the feet, 
described as mild bilateral pes planus.  Notwithstanding the 
December 2005 VA examiner's assessment that the veteran's 
left knee joint meniscus was intact, and that left knee range 
of motion was normal, with no instability, the other evidence 
of record, including private medical records showing left 
knee surgery in 2004, strongly suggests there is a current 
left knee disability.  Thus, the Board finds that there is 
adequate medical evidence of current disability as regards 
all three of the instant claims.

Regarding the right knee claim, the Board notes that the 
veteran had an injury to that knee that pre-dated his 
military service.  However, the Board finds that the evidence 
of record shows both medical evidence of in-service 
injury/aggravation, and medical evidence of a nexus between 
the current right knee disability and the in-service 
injury/aggravation to the right knee.  Specifically, the 
Board notes that the June 2005 VA examiner opined that the 
knee disability had been aggravated and accelerated in terms 
of symptomatology while in service.  Moreover, in-service 
aggravation is self-evident given the fact that the veteran's 
right knee injury was noted on entry, and that his right knee 
disability brought about his early discharge from service.  
The Board thus finds that the preponderance of the evidence 
shows that the veteran's pre-existing right knee disability 
was aggravated by his military service, and service 
connection is therefore granted for the veteran's right knee 
disability.  

As regards the left knee, however, the Board finds that the 
preponderance of the evidence is against the claim.  There is 
no credible medical evidence of injury to the left knee while 
in service.  The veteran and his two in-service buddies are 
competent as laypersons to report the incident described by 
the veteran wherein a bunk bed fell on the veteran's left 
knee, and the Board concedes that this event probably took 
place as described.  However, there is no credible medical 
evidence that this incident caused injury to the left knee.  
This conclusion is supported by the fact that there was no 
complaint or treatment related to the left knee while in 
service.  Moreover, as noted, the medical opinion of the 
December 2005 VA examiner is that the veteran's medical 
history does not support a nexus between the veteran's 
current left knee disability and any in-service injury.

In sum, as regards the veteran's left knee service connection 
claim, the Board finds that, while there is evidence of a 
current left knee disability, there is no credible medical 
evidence of an in-service incurrence or aggravation of a left 
knee injury or disease, and no medical evidence of a nexus 
between the current left knee disability and any in-service 
disease or injury.  The Board thus finds that the 
preponderance of the evidence is against the claim, and 
service connection is therefore denied for the veteran's left 
knee disability.

Turning to the veteran's claim of service connection for his 
bilateral pes planus, the Board finds that the evidence of 
record does not warrant award of service connection.  As 
noted, the veteran's mild bilateral pes planus was noted on 
entry into service.  However, the veteran's SMRs show no 
complaints or treatment related to his pes planus, including 
the report of the separation examination that didn't even 
mention pes planus.  The evidence thus shows that the 
veteran's bilateral pes planus pre-dated his entry into 
service, and that is was not aggravated by service.  This 
conclusion is supported by the absence of medical evidence 
showing in-service treatment, the absence of any mention on 
the separation examination, and by the medical opinion of the 
June 2005 VA podiatric examiner that the veteran's mild pes 
planus was not caused by his military service.  

The Board recognizes that the June 2005 examiner did not 
specifically address the issue of aggravation.  However, 
given that the veteran's separation examination made no 
mention of pes planus, given the June 2005 examiner's 
pronouncement that the bilateral pes planus was not caused by 
his military service, and given that both the veteran's 
service entry examination and the June 2005 VA examination 
described the veteran's bilateral pes planus as mild, the 
Board must logically conclude that there has been no change 
in the degree of severity of the disability.  

The veteran nevertheless contends that his current left knee 
disability is a result of an in-service injury, and that his 
bilateral pes planus was aggravated by his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
regards these disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's left knee and bilateral pes 
planus service connection claims.  

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral foot 
disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


